Citation Nr: 0530631	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD), secondary to sexual assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1967

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2004, a video conference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.


REMAND

The veteran claims entitlement to service connection for PTSD 
due to physical and sexual assault while in service.

The veteran maintains that she was treated by a psychiatrist 
on one occasion during her military service.  Specifically, 
she maintains that she was treated at Fort Benjamin Harris; 
service personnel records note that the veteran was stationed 
at Fort Benjamin Harris from January 1967 to April 1967.  
While some of the veteran's service medical records have been 
associated with the claims file, it appears that these 
records may be incomplete.  Therefore, the RO should arrange 
for an exhaustive search for all the veteran's service 
medical records.

Furthermore, during an October 2004 video conference hearing, 
the veteran indicated that she has received treatment for 
PTSD at the VA Community Based Outpatient Clinic (CBOC) in 
St. Clairsville, Ohio, and the Women Veterans Care Program at 
the Pittsburgh, Pennsylvania VA Medical Center (VAMC) on 
University Drive.  While some VA treatment records have been 
associated with the veteran's claims file, there is no 
indication that the RO requested copies of all the veteran's 
outstanding VA outpatient treatment records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Finally, during an October 2004 video conference hearing, the 
veteran put VA on notice of certain private treatment 
records- specifically; records from Trinity West Behavioral 
Clinic dated from 1967 to 1968-but did not provide the 
appropriate Authorization and Consent Form that would allow 
VA to obtain these records.  The Board finds that the RO 
should request the veteran to complete an authorization for 
release of information from Trinity West Behavioral Clinic, 
as well as any others she wishes to add to the list.  
Thereafter, the RO should request medical records from all 
providers and facilities for which the veteran provides 
releases.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO should arrange for an 
exhaustive search for all service medical 
records during the veteran's service, 
particularly those psychiatric treatment 
records that may have been prepared at 
Fort Benjamin Harris from January 1967 to 
April 1967.  The efforts to obtain such 
records should be documented.

2.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign an authorization for release of 
information from Trinity West Behavioral 
Clinic, as well as any other source of 
information about the veteran's claimed 
PTSD.  Each authorization should include 
the complete address for the doctor or 
medical facility and the approximate 
dates of treatment.

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases, and 
all outstanding records of pertinent 
medical treatment from the VA CBOC in St. 
Clairsville, Ohio, and the Women Veterans 
Care Program at the Pittsburgh, 
Pennsylvania VAMC on University Drive. 

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and her representative so 
notified.

4.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  

6. If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
her representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West , 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


